Citation Nr: 1605157	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nasal sinusitis.

(The issues of entitlement to service connection for chronic fatigue syndrome, service connection for headaches, and an earlier effective date for the grant of service connection for tinea versicolor are addressed in a separate Board decision). 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1995 to April 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran has chosen two different representatives with respect to the issues she has appealed to the Board.  On this point, according to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, paragraph 14(c)(11), if different representatives acted with respect to different issues, a separate decision should be issued for the issues addressed by each representative.  Thus, a separate Board decision with a different docket number is being issued for claims for service connection for chronic fatigue syndrome, service connection for headaches, and an earlier effective date for the grant of service connection for tinea versicolor.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran testified at a November 2015 hearing before the undersigned Veterans Law Judge regarding the issues of entitlement to service connection for chronic fatigue syndrome, service connection for headaches, and an earlier effective date for the grant of service connection for tinea versicolor.  However, she requested a separate hearing for the issues of entitlement to service connection for PTSD and nasal sinusitis issues, as her representative on those matters was not present.  See testimony at page 2.  The hearing request is timely, as it was received within 90 days of the October 2015 certification letter sent to the Veteran.  See generally 38 C.F.R. § 20.1304 (2015).  No such hearing has been held, and the Veteran's hearing request has not been withdrawn.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to schedule the videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.


Accordingly, the case is REMANDED for the following action:


The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with her request regarding the issues of entitlement to service connection for PTSD and nasal sinusitis.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




